Title: To John Adams from James Grubb, 23 May 1785
From: Grubb, James
To: Adams, John


          L’orient 23 May 1785
         
          I beg leave to acquaint your Excellency that I Yesterday received advice that the Pilot Cutter, Commanded by Lieut. Seymor Lynn in the Service of the King of Great Britain, had Seized & detain’d the Brigantine Nancy Capt. John Limeburner, under American Colours, & expedited by me, from this Port, bound to Amsterdam— The property on board belongs to French Merchants of this Town— The Vessel having all her Papers in due form & proper Clearance from the Admiralty here, the Only Reason alledged for Seizing Same is because She was found within 4 Leagues of the Land, which even is a false Assertion: I herewith transmit to Your Excellency, the Accounts I have received of the Whole Affair & beg leave to Solicit Your protection in demanding from the Court of Great Britain that the Ship & Cargo be given up, with damages for the Detention of Same after having been Unjustly plundered from a Subject of the United States of America.
          
          I transmit the Papers with the present thro’ the Hands of Mr. Barclay, least Your Excellency should have left Paris. The Packet with your Son on board Saild from hence Saturday Evening last.
          I have the honor to be / Your Excellence’s / Most obedient & / very humble Servant
          
            J: Grubb
          
        